Citation Nr: 0420401	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-23 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for deep vein thrombosis, 
bilateral legs


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander I. Anurca, Jr., Law Clerk







INTRODUCTION

The appellant had active duty from January 1951 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.


FINDING OF FACT

Deep vein thrombosis was not incurred during or as a result 
of his active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
deep vein thrombosis are not met. 38 U.S.C.A. §§ 1110, 1131 
(West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act (VCAA) and other applicable law. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim. 
38 U.S.C.A. § 5103A (West 2002).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence. 38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record reflects that subsequent to the submission of his 
claim in November 2001, and in specific compliance with the 
Court's ruling in Quartuccio, the appellant was advised of 
the evidence which would substantiate his claim, and the 
responsibility for obtaining it, by letter dated in January 
2002. See 38 U.S.C.A 
§ 5103(b) (West 2002) (providing in substance that after 
advisement to the claimant under the VCAA of any information 
that was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  As alluded 
to, the record also shows that the advisement to the 
appellant was made prior to the RO's initial adjudication of 
the claim.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004).

After being advised of what evidence would substantiate his 
claim, the appellant has not reported the existence of any 
medical data that has not been obtained.  38 U.S.C.A.§ 5103A 
(a), (b) and (c) (West 2002).  

The record reflects that the appellant was afforded a VA 
medical examination in February 2002.  While the report of 
this examination indicates that the appellant's claims folder 
was not available to the examiner, such does not, in this 
case, obligate VA to provide a further medical examination, 
as VA had no obligation to provide the initial examination.  
Similar to Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), 
the appellant has been advised of the need to submit evidence 
indicating an in-service incident that is competently linked 
to a present disorder, and the appellant has not done so.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorder is related to the appellant's 
military service.  As will be discussed below, the sole 
evidence suggestive of a linkage between the appellant's 
lower extremity disorder and any incident of the appellant's 
military service emanates from the appellant, who is not 
competent to provide such an opinion.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

In the circumstances of this case, additional efforts to 
assist the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  

The Merits of the Claim

The appellant contends that he incurred deep vein thrombosis 
during his active military service from January 1951 to May 
1972.

In June 2004, the appellant through his representative argued 
that he developed deep vein thrombosis as a result of being a 
pilot in the Air Force.  The appellant stated that he was 
required to wear specialized flight suits due to 
gravitational pull associated with flying.  The appellant 
argues that the acceleration and maneuver while in the 
aircraft forced the blood in his legs and retained it against 
the biodynamic forces of his heart, preventing it to 
circulate through his body.  In essence, the appellant 
contends that the kinetics of military flight caused or 
aggravated inability of the vessels to pump blood back out of 
his legs.

Having carefully considered the appellant's claims in light 
of the record and the applicable law, the Board is of the 
opinion that a clear preponderance of the evidence is against 
the claim and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002).  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a) (2003).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The appellant's service medical records are devoid of any 
mention of any complaints, symptoms, or diagnoses of deep 
vein thrombosis.  Private medical records associated with the 
claims folder show that this disorder was diagnosed by J.G., 
M.D., in May 2000, approximately 28 eight years after the 
appellant left active duty.  Although the appellant was also 
diagnosed with deep vein thrombosis in an examination 
conducted in February 2002, the examiner noted that the 
history of the condition went back to 1996 and further that 
the first peripheral venous study was not conducted until May 
1998 by J.G., M.D.  None of this evidence suggests that the 
appellant's disorder was incurred or aggravated by active 
service.  

Given these matters of record, there is no competent medical 
evidence indicating that the appellant's condition was caused 
by any incident of his military service.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a) (2003).  As already discussed, 
no such person has provided such evidence.  


The issue of causality of a disease is quintessentially one 
involving medical expertise.  Although the appellant so 
maintains the connection between his disorder and his 
military service exists, his theory regarding this linkage is 
not competent evidence.  It is now well-established that the 
appellant, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The record indicates that the appellant served over 20 years 
of active military duty.  While the Board therefore expresses 
its appreciation for his service to the nation, VA is bound 
by the applicable law under statute, regulations, and the 
precedential decisions of the appellate courts, and the law 
is now well-settled that the mere assertion by a claimant 
that a disorder was incurred or aggravated by military 
service is not a sufficient basis to grant a benefit 
requiring medical expertise.  Espiritu, supra; 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

There is no evidence in support of the claim, and thus, the 
preponderance of the competent and probative evidence is 
against finding that the appellant's deep vein thrombosis was 
incurred in or aggravated by the appellant's military 
service. Therefore, the benefit sought on appeal is denied.


ORDER

Service connection for deep vein thrombosis, bilateral legs 
is denied. 



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



